DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,974,524. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,328,720. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,522,549. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,193,178. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,550,614. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takuro (# JP 2004-142140) in view of Irita (# US 2009/0233061).
Takuro discloses:
1. A recording method  (see Abstract) comprising: 
a first drying step (element: 90, figure: 9; [0054]) of evaporating ink adhering on a recording medium, the ink being ejected from a recording head (element: 70, 72; figure: 9) onto a surface of the recording medium, wherein a back side of the recording medium is supported on a medium-supporting unit (element: 40, figure: 9) which faces the recording head (figure: 9), and 
a second drying step (element: 91, figure: 9; [0057]) of drying the recording medium, which has been subjected to the first drying step, at a downstream side of the medium-supporting unit in a feeding direction of the recording medium (figure: 9); 
wherein the recording medium is rolled recording medium being fed from rolled medium holder (newspaper rolling-up paper; [0081]).
3. The recording method according to claim 1, wherein the first drying step includes conducting heat through the medium supporting unit to the back side of the recording medium (heater 90; figure: 9).
4. The recording method according to claim 1, wherein the recording medium is intermittently fed (figure: 1-9).
5. The recording method according to claim 1, wherein the recording medium is a film material ([0049]).
6. The recording method according to claim 1, wherein a temperature of the second drying step is higher than a temperature of the first drying step ([0058]-[0059]).
13. The recording method according to claim 1, wherein the first drying step includes a thermal conductive technique (element: 90, figure: 9; [0054]-[0056]).
14. The recording method according to claim 1, wherein the second drying step includes a convection technique including applying air to the medium, wherein the air is hot air (element: 91, figure: 9; [0057]).
15. The recording method according to claim 1, wherein a temperature of the applied air is in a range of 60° C. to 100° C (70 to 150° C; [0061]).
17. The recording method according to claim 1, wherein the medium supporting plate maintains a fixed location throughout the recording method (figure: 8-15).
18. The recording method according to claim 1, wherein after the second drying step, the recording medium is taken up by a take-up roller (figure: 8-12; [0070]-[0071]).
Takuro explicitly did not discloses:
1. The ink at least contains: 
(1) a colorant; 
(2) a resin; 
(3) at least one organic solvent having a boiling point of 100° C. or more and 250° C. or less; 
(4) a surfactant; 
(5) water; 
2. The recording method according to claim 1, wherein, in the first drying step, 50 to 85 wt % of the ink adhering on the recording medium is evaporated.
7. The recording method according to claim 1, wherein the ink at least contains a medium-volatile humectant of 2 to 15 wt %.
8. The recording method according to claim 1, wherein the ink at least contains a water-soluble penetration solvent of 1 to 8 wt %.
9. The recording method according to claim 1, wherein the ink at least contains water of 50 to 80 wt %.
10. The recording method according to claim 1, wherein the ink at least contains a water-soluble penetration solvent being at least one organic solvent selected from the group consisting of n-butanol, 1,2-hexanediol, 1,3-hexanediol, 1,2-heptanediol, 1,3-heptanediol, 1,2-octanediol, 1,3-octanediol, 1,2-pentanediol, triethylene glycol monobutyl ether, diethylene glycol monobutyl ether, diethylene glycol monopropyl ether, diethylene glycol monopentyl ether, and propylene glycol monobutyl ether.
11. The recording method according to claim 1, wherein the ink at least contains at least one organic solvent service as a water-soluble resin solvent of 2 to 10 wt %.
12. The recording method according to claim 1, wherein the ink does not contain glycerin.
16. The recording method according to claim 1, wherein the ink at least contains the medium-volatile humectant being at least selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, 1,3-propanediol, 1,4-butanediol, hexylene glycol, and 2,3-butanediol.
Irita teaches to have bleed free high quality printed image:
1. The ink at least contains: 
(1) a colorant (pigment; [0098]); 
(2) a resin ([0112]-[0120]); 
(3) at least one organic solvent ([0156]) having a boiling point of 100° C. or more and 250° C. or less; 
(4) a surfactant ([0165]); 
(5) water ([0149]-[0156]); 
2. The recording method according to claim 1, wherein, in the first drying step, 50 to 85 wt % of the ink adhering on the recording medium is evaporated.
However, Irita disclose the same ink composition and a recording method as claimed in claim 1, and evaporation rate is characteristics of the composition, which is almost constant to composition. Therefore, obviously the drying steps evaporating 50 to 85%, preferably 60 to 80%.
However, Irita disclose the same humectant and water-soluble solvent in the ink composition and a recording method as claimed in claim 1, and boiling point is characteristics of the component, which is almost constant to composition. Therefore, obviously the boiling point of humectant and water organic solvent has boiling point of 100 °C. or more and 250 °C.

7. The recording method according to claim 1, wherein the ink at least contains a medium-volatile humectant of 2 to 15 wt % (10 to 50%) ([0153]).
8. The recording method according to claim 1, wherein the ink at least contains a water-soluble penetration solvent of 1 to 8 wt % (5 to 30%) ([0155]).
9. The recording method according to claim 1, wherein the ink at least contains water of 50 to 80 wt % (see Examples; [0204]-[0217]).
Given that the Irita reference discloses a range of humectant, a water-soluble penetration solvent and water that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)

10. The recording method according to claim 1, wherein the ink at least contains a water-soluble penetration solvent being at least one organic solvent selected from the group consisting of n-butanol, 1,2-hexanediol, 1,3-hexanediol, 1,2-heptanediol, 1,3-heptanediol, 1,2-octanediol, 1,3-octanediol, 1,2-pentanediol, triethylene glycol monobutyl ether, diethylene glycol monobutyl ether, diethylene glycol monopropyl ether, diethylene glycol monopentyl ether, and propylene glycol monobutyl ether ([0154]).
11. The recording method according to claim 1, wherein the ink at least contains at least one organic solvent service as a water-soluble resin solvent of 2 to 10 wt % (see Examples).
12. The recording method according to claim 1, wherein the ink does not contain glycerin ([0156]).
16. The recording method according to claim 1, wherein the ink at least contains the medium-volatile humectant being at least selected from the group consisting of ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, 1,3-propanediol, 1,4-butanediol, hexylene glycol, and 2,3-butanediol ([0151]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recording method of Takuro by the aforementioned teaching of Irita in order to have a bleed free printed image. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Sasaki et al. (# US 2014/0300674) discloses a printing device includes a device main body that has a feeding unit for feeding a recording medium and a printing section for printing by ejecting ink from a liquid drop ejecting head onto the recording medium that has been fed by activation of the feeding unit, and a heating unit disposed on a downstream side in a feed direction of the recording medium with respect to the device main body. The heating unit has a medium passage through which the recording medium after printing passes, a heating unit provided with a heat generator disposed in an intermediate position of the medium passage to heat the recording medium after printing with heat generated by the heat generator, and an air discharging unit for forcibly discharging air in the medium passage (see Abstract).
(2) Toya (# US 2013/0321511) discloses a recording device includes a conveying part that conveys roll paper, a support part that supports the roll paper, a suction part that holds the roll paper to the support part by suction, a recording part that ejects liquid and records an image on the roll paper, a heating part that heats the support part to dry the liquid, and a controller that causes the suction part to use a first suction force to hold the roll paper to the support part by suction when the recording part performs a recording action for recording the image, and causes the suction part to use a second suction force, which is weaker than the first suction force, to hold the roll paper to the support part by suction when the recording part is not performing the recording action for recording the image (see Abstract).
(3) Koase (# US 2013/0182057) discloses an ink jet recording method includes using at least a first ink composition containing a color material and a second ink composition containing a resin as well as substantially not containing a color material, including: a first recording step recording the first ink composition onto a medium to be recorded; a second recording step recording the second ink composition onto the image; a second drying step of drying the image at a first temperature, which is performed during execution of the second recording step or thereafter; and a third drying step of drying the image at a second temperature which exceeds the first temperature after the second drying step; in which, the second ink composition does not substantially contain an aprotic polar solvent, and the heat deformation temperature of the resin exceeds the first temperature and is lower than the second temperature (see Abstract).
(4) Verrhoest et al. (# US 2002/0168210) discloses first ink application means and through the first drying section is identical to the second path past the second ink application means and through the second drying section, as opposed to the embodiments of FIGS. 1 to 6. Moreover, in the embodiment of FIG. 7, the first and the second ink application means are identical as well as the first and the second drying section ([0081]; see Abstract).
(5) Choi et al. (# US 2006/0125897) discloses an ink-jet printer includes a printing head having a nozzle unit for discharging ink onto recording media. A first drying unit primarily dries ink discharged by the nozzle unit. A second drying unit is set at a temperature higher than that of the first drying unit to secondarily dry the ink discharged by the nozzle unit (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853